ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action' alleging that respondent Debra Elise Altschuler committed professional misconduct warranting public discipline — namely, engaging in the unauthorized practice of law while not licensed in the State of Minnesota. See Minn. R. Prof. Conduct 5.5(b), 8.4(d).
Respondent waives her rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), unconditionally admits the allegations in the petition, and with the Director recommends that the appropriate discipline is a public reprimand.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Debra Elise Altschuler is publicly reprimanded.
2. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/si_ David R. Stras Associate Justice